IN THE SUPERIOR COURT OF THE STATE OF DELAWARE

KEITH A. WILANT,
Plaintiff,

V. C.A. No.: N17C-10-365 CEB
BNSF RAILWAY COMPANY, f/k/a
BURLINGTON NORTHERN AND

SANTA FE RAILWAY COMPANY

Nee Nee Nee Nee ee” eee” ee ee” ee” ee” ee”

Defendant.
Submitted: June 10, 2020
Decided: September 11, 2020
MEMORANDUM OPINION

On Defendant’s Motion for Costs.
GRANTED.

A. Dale Bowers, II, Esquire, LAW OFFICE OF A. DALE BOWERS, Wilmington,
Delaware. Shawn A. Ricci, Esquire and Luke T. Pepper, Esquire, BERN
CAPPELLI, LLC, Conshohocken, Pennsylvania. Attorneys for Plaintiff.

Maria R. Granaudo Gesty, Esquire, BURNS WHITE, LLC, Wilmington, Delaware.

S. Camille Reifers, Esquire, BOYLE BRASHER, LLC, Memphis, Tennessee.
Attorneys for Defendant.

BUTLER, J.
The Court previously granted summary judgment to the Defendant, a
necessary conclusion after deciding that Plaintiffs expert must be excluded for
failure to meet the Daubert standard for expert testimony. Thereafter, the Court
denied in part and granted in part Plaintiffs motion for reargument. But the
conclusion that the case must be dismissed did not change.

In this motion, Defendant seeks costs from the Plaintiff. D.R. Civ. Proc. Rule
54 states that “costs shall be allowed as of course to the prevailing party.” Defendant
is the prevailing party and has submitted its bill of costs totaling $3013.74.!

In response, Plaintiff directs the Court to cases in which the Court has denied
the award of costs to the prevailing party. Perhaps the most thoughtful of these is
Donovan v. Delaware Water and Air Resources Commission’ in which the Supreme
Court was interpreting a statute with similar cost shifting language:

The statute says that the party given a final judgment ‘generally’ shall
be awarded costs of suit. Does this mean in every case? We think not.
‘Generally’ means ‘for the most part,’ The Concise Oxford Dictionary
(5 Ed.), or ‘usually.’ Thus, in Walsh v. Hotel Corporation of America,
Del.Supr., 231 A.2d 458 (1967), Chief Justice Wolcott said that costs
are ‘usually’ allowed to the prevailing party. Therefore, when the
statute says that costs are ‘generally’ given, this means something less
than ‘always.’

 

' This number reflects the adjusted number for bill of costs. Defendant initially
submitted a bill of costs totaling $3435.74, but amended costs to $3013.74 to reflect
a $422.00 reduction for lack of an itemized invoice for a charge. Defendant’s
Motion for Costs, D.I. 113 Amended Ex. C.

2 358 A.2d 717 (Del. 1976).
It follows, then, that there may be circumstances under which costs do
not go to the party to whom a final judgment is awarded.

Determining when costs are awarded and when they are not is, in our
judgment, a matter of judicial discretion under the statute. That
conclusion is consistent with Superior Court Civil Rule 54(d), which
provides that ‘. . . costs shall be allowed as of course to the prevailing
party unless the Court otherwise directs,’ and provides a measure of
uniformity with 10 Del.C. § 5106 governing costs in the Court of
Chancery.’

There are cases in which a jury has returned a defense verdict and the
defendant follows its triumph with a request for costs against the losing plaintiff,
leaving the Court to determine how to apply its discretion in awarding costs.‘ These
cases often deny costs and quote Judge Quillen’s line that “sometimes it is important

to win with grace.”°

 

3 Id. at 722-23.

* See, e.g., Arroyo v. Allstate Insurance Group, 2017 WL 2930925, at *2 (Del. Super.
Jul. 6, 2017) (prevailing defendants not entitled to costs after jury returns a verdict
in their favor when costs include statements from a related matter consolidated into
the case because the costs were justly characterized as inflicted by its own hand);
Sammons v. Kang, 2013 WL 4492779, at *2 (Del. Super. Aug. 2, 2013) (prevailing
defendants not entitled to costs after jury returns a verdict in their favor when defense
cites cost for expert witness testimony that recited the historical facts of Plaintiff's
treatment because the testimony stopped short of offering any expert opinion
testimony).

> Moore v. Garcia, 1995 WL 945553, at *1 (Del. Super. Jul. 10, 1995); See also
Arroyo, 2017 WL 2930925, at *2; Kang, 2013 WL 4492779, at *2; Nelson v.
Feldman, 2011 WL 531946, at *2 (Del. Super. Jan. 26, 2011). Judge Quillen liked
the line so much he quoted himself in Mosley v. Milner, 1999 WL 463550 (Del.
Super. Apr. 8, 1999).
BNSF has undeniably “won” the litigation. Does its motion for costs lack
“grace?” Perhaps. Perhaps not. That is a problem with using “grace” as a legal
standard.

Through this litigation the Court heard that the Plaintiff only learned that his
bladder cancer may be linked to his work on a railroad when he saw an ad on
television inviting cancer victims who had previously worked for the railroads to
contact counsel for a potential lawsuit. The parties cited the Court to numerous cases
nationwide in which plaintiffs are pressing the connection between railroads, diesel
exhaust and various cancers in railroad workers. Obviously, should such liability
ultimately be determined, the potential verdicts would be quite large. But it is as
true in big case litigation as it is in baseball: “You have to hit the fastball to play in
the big leagues.’”®

In sum, these facts do not demonstrate exactly where “grace” lies. Plaintiff
understood from the filing that one of the possible results was an adverse ruling in a
Delaware Court and an Order of costs against him. While Plaintiff has cited cases
to the Court in which costs were not awarded, those decisions did not result from an

adverse Daubert ruling against the plaintiff. The Court is not satisfied that this is a

 

° Bob Venderberg, Sox: From Lane and Fain to Zisk and Fisk (2d ed. 1984) (quoting
Ted Williams).

3
case that warrants an exception to the general rule that the prevailing party shall be
awarded its costs as a matter of course.
Costs of $3013.74 are awarded to the Defendant.

IT IS SO ORDERED.

aS

Judge Charles€- Butler